Citation Nr: 0908558
Decision Date: 01/30/09	Archive Date: 03/12/09


DOCKET NO.  03-05 504A	)	DATE JAN 30 2009
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an increased evaluation for residual injury to the right ulnar nerve, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, ESQ


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


 INTRODUCTION

The veteran served on active duty from February 1981 to March 1983.  

This matter comes before the Board of Veterans Appeals (Board) on appeal from an August 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office in Chicago, Illinois (RO).  

The Board denied the claim of increased ratings for residual injury to right ulnar nerve and granted a schedular rating of 20 percent for traumatic arthritis of the left ankle by a May 2006 decision.  The veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  A February 2008 Joint Motion for Partial Court Remand (Joint Motion) addressed discussed the issues of entitlement to an increased evaluation in excess of 40 percent for residual injury to the right ulnar nerve and entitlement to an extraschedular evaluation for traumatic arthritis of the left ankle.  However, the Joint Motion only requested that the Court enter an order vacating and remanding that portion of the May 2006 decision that denied entitlement to an increased evaluation in excess of 40 percent for residual injury to the right ulnar nerve.  The Court Order entered on February 12, 2008, remanded only that portion of the Boards decision that denied the issue of entitlement to an increased evaluation in excess of 40 percent for residual injury to the right ulnar nerve, and dismissed the issue of entitlement to a rating in excess of 20 percent for traumatic arthritis of the left ankle.  

The issue of entitlement to an increased evaluation for residual injury to the right ulnar nerve, currently evaluated as 40 percent disabling, is addressed in the remand portion of the decision below, and is remanded to the RO via the Appeals Management Center in Washington, D.C.


 FINDING OF FACT

That portion of the Board's May 2006 decision that denied an increased evaluation for residual injury to the right ulnar nerve in excess of 40 percent precluded effective judicial review.

CONCLUSION OF LAW

That portion of the Board's May 2006 decision that denied an increased evaluation for residual injury to the right ulnar nerve in excess of 40 percent denied the veteran due process of law.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904(a) (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board denied the claim of increased ratings for residual injury to right ulnar nerve and granted a schedular rating of 20 percent for traumatic arthritis of the left ankle by a May 2006 decision.  The veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  Based on a February 2008 Joint Motion, the Court remanded the issue of entitlement to an increased evaluation in excess of 40 percent for residual injury to the right ulnar nerve for additional development and dismissed the remaining issue.

An October 2008 letter was sent to the veteran and his attorney in which he was given 90 days from the date of the letter to submit additional argument or evidence in support of his appeal prior to the Boards readjudication.  In October 2008, the veteran submitted additional evidence with a waiver of RO consideration.

VA regulations provide that an appellate decision may be vacated by the Board at any time upon the request of the veteran or his representative, or on the Boards 
 own motion when there has been a denial of due process.  38 C.F.R. § 20.904(a) (2008).  Here, the Court remanded part of the Boards decision in this matter, finding that VA had not met its statutory and regulatory duty to assist.  Therefore, the Board finds that the portion of its May 8, 2006 decision which denied entitlement to an increased evaluation for residual injury to the right ulnar nerve in excess of 40 percent failed to provide the veteran due process under the law.  Accordingly, in order to prevent prejudice to the veteran, the part of the May 2006 decision of the Board which denied an increased evaluation for residual injury to the right ulnar nerve in excess of 40 percent must be vacated, and a new decision must be entered.  The remainder of the Boards May 8, 2006 decision remains in effect. 


ORDER

The portion of the Boards May 2006 decision which denied entitlement to an increased evaluation for residual injury to the right ulnar nerve in excess of 40 percent is vacated; the remainder of the Boards May 2006 decision remains in effect.


REMAND

As noted above, the Courts February 2008 Order remanded the above issue to the Board for compliance with the February 2008 Joint Motion for Partial Remand.  With regard to the issue of entitlement to an increased evaluation for residual injury to the right ulnar nerve, currently evaluated as 40 percent disabling, the Joint Motion found that VA had violated its duty to assist because the VA examination of record is inadequate.  Specifically, the Joint Motion found the VA examination is inadequate because subsequent evidence indicated a worsening of the veterans right ulnar nerve disability.  Accordingly, remand is required for a new VA 
 examination addressing the current severity of the veterans right ulnar nerve disability.

Accordingly, the case is remanded for the following action:

1.  The RO must schedule the veteran for a VA examination to assess the current nature and severity of his residual injury to the right ulnar nerve.  The claims file must be made available to and reviewed by the examiner.  All necessary and appropriate tests must be performed and their results documented.  The examiner must render a full description of the disability caused by the veterans residual injury to the right ulnar nerve, to include whether there is complete paralysis of the ulnar nerve, including whether there is a griffin claw deformity, due to flexor contraction of the ring and little fingers, atrophy very marked in the dorsal interspace and the thenar and hypothenar eminences; loss of extension of the ring and little fingers with the inability to spread the fingers (or reverse) or the inability to abduct the thumb; or weakened flexion of the wrist.  The examiner must provide an opinion as to whether the veterans residual injury to the right ulnar nerve renders him unable to obtain or retain employment.  A complete rationale for all opinions must be provided.  Any report prepared must be typed.

2.  The RO must notify the veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 
 C.F.R. §§ 3.158, 3.655 (2008).  In the event that the veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

3.  The examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.

4.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim on appeal must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the veteran and his representative.  After the veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans Appeals
  Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is the final decision for all issues addressed in the "Order" section of the decision.  The Board may also choose to remand an issue or issues to the local VA office for additional development.   If the Board did this in your case, then a "Remand" section follows the "Order."  However, you cannot appeal an issue remanded to the local VA office because a remand is not a final decision.  The advice below on how to appeal a claim applies only to issues that were allowed, denied, or dismissed in the Order.

If you are satisfied with the outcome of your appeal, you do not need to do anything.  We will return your file to your local VA office to implement the BVA's decision.  However, if you are not satisfied with the Board's decision on any or all of the issues allowed, denied, or dismissed, you have the following options, which are listed in no particular order of importance: 

? Appeal to the United States Court of Appeals for Veterans Claims (Court)
? File with the Board a motion for reconsideration of this decision
? File with the Board a motion to vacate this decision 
? File with the Board a motion for revision of this decision based on clear and unmistakable error. 

Although it would not affect this BVA decision, you may choose to also: 

? Reopen your claim at the local VA office by submitting new and material evidence. 

There is no time limit for filing a motion for reconsideration, a motion to vacate, or a motion for revision based on clear and unmistakable error with the Board, or a claim to reopen at the local VA office.  None of these things is mutually exclusive - you can do all five things at the same time if you wish.  However, if you file a Notice of Appeal with the Court and a motion with the Board at the same time, this may delay your case because of jurisdictional conflicts.  If you file a Notice of Appeal with the Court before you file a motion with the BVA, the BVA will not be able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from the date this decision was mailed to you (as shown on the first page of this decision) to file a Notice of Appeal with the Court.  If you also want to file a motion for reconsideration or a motion to vacate, you will still have time to appeal to the Court.  As long as you file your motion(s) with the Board within 120 days of the date this decision was mailed to you, you will then have another 120 days from the date the BVA decides the motion for reconsideration or the motion to vacate to appeal to the Court.  You should know that even if you have a representative, as discussed below, it is your responsibility to make sure that your appeal to the Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for filing a Notice of Appeal, the filing fee (or a motion to waive the filing fee if payment would cause financial hardship), and other matters covered by the Court's rules directly from the Court.  You can also get this information from the Court's website on the Internet at www.vetapp.uscourts.gov, and you can download forms directly from that website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must file your Notice of Appeal with the Court, not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion asking the BVA to reconsider any part of this decision by writing a letter to the BVA clearly explaining why you believe that the BVA committed an obvious error of fact or law, or stating that new and material military service records have been discovered that apply to your appeal.  It is important that such letter be as specific as possible.  A general statement of dissatisfaction with the BVA decision or some other aspect of the VA claims adjudication process will not suffice.   If the BVA has decided more than one issue, be sure to tell us which issue(s) you want reconsidered.  Issues not clearly identified will not be considered.  Send your letter to: 

Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
Jun 2008	 4597	Page 1	CONTINUED

Remember, the Board places no time limit on filing a motion for reconsideration, and you can do this at any time.  However, if you also plan to appeal this decision to the Court, you must file your motion within 120 days from the date of this decision. 

How do I file a motion to vacate?  You can file a motion asking the BVA to vacate any part of this decision by writing a letter to the BVA stating why you believe you were denied due process of law during your appeal.  For example, you were denied your right to representation through action or inaction by VA personnel, you were not provided a Statement of the Case or Supplemental Statement of the Case, or you did not get a personal hearing that you requested.  You can also file a motion to vacate any part of this decision on the basis that the Board allowed benefits based on false or fraudulent evidence.  Send this motion to the address above for the Director, Management and Administration, at the Board.  Remember, the Board places no time limit on filing a motion to vacate, and you can do this at any time. However, if you also plan to appeal this decision to the Court, you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear and unmistakable error?  You can file a motion asking that the Board revise this decision if you believe that the decision is based on "clear and unmistakable error" (CUE).  Send this motion to the address above for the Director, Management and Administration, at the Board.  You should be careful when preparing such a motion because it must meet specific requirements, and the Board will not review a final decision on this basis more than once.  You should carefully review the Board's Rules of Practice on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified representative before filing such a motion.  See discussion on representation below.  Remember, the Board places no time limit on filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim?  You can ask your local VA office to reopen your claim by simply sending them a statement indicating that you want to reopen your claim.  However, to be successful in reopening your claim, you must submit new and material evidence to that office.  See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes.  You can always represent yourself in any claim before VA, including the BVA, but you can also appoint someone to represent you.  An accredited representative of a recognized service organization may represent you free of charge.  VA approves these organizations to help veterans, service members, and dependents prepare their claims and present them to VA.  An accredited representative works for the service organization and knows how to prepare and present claims.  You can find a listing of these organizations on the Internet at: http://www.va.gov/vso.  You can also choose to be represented by a private attorney or by an "agent."  (An agent is a person who is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before VA, then you can get information on how to do so by writing directly to the Court.  Upon request, the Court will provide you with a state-by-state listing of persons admitted to practice before the Court who have indicated their availability to represent appellants.  This information, as well as information about free representation through the Veterans Consortium Pro Bono Program (toll free telephone at: (888) 838-7727), is also provided on the Court's website at:  http://www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  An attorney or agent may charge a fee to represent you after a notice of disagreement has been filed with respect to your case, provided that the notice of disagreement was filed on or after June 20, 2007.  See 38 U.S.C. 5904; 38 C.F.R. 14.636.  If the notice of disagreement was filed before June 20, 2007, an attorney or accredited agent may charge fees for services, but only after the Board first issues a final decision in the case, and only if the agent or attorney is hired within one year of the Boards decision.  See 38 C.F.R. 14.636(c)(2). 

The notice of disagreement limitation does not apply to fees charged, allowed, or paid for services provided with respect to proceedings before a court.  VA cannot pay the fees of your attorney or agent, with the exception of payment of fees out of past-due benefits awarded to you on the basis of your claim when provided for in a fee agreement. 

Fee for VA home and small business loan cases:  An attorney or agent may charge you a reasonable fee for services involving a VA home loan or small business loan.  See 38 U.S.C. 5904; 38 C.F.R. 14.636(d). 

Filing of Fee Agreements:  In all cases, a copy of any fee agreement between you and an attorney or accredited agent must be sent to the Secretary at the following address:  
Office of the General Counsel (022D)
810 Vermont Avenue, NW
Washington, DC 20420

The Office of the General Counsel may decide, on its own, to review a fee agreement or expenses charged by your agent or attorney for reasonableness.  You can also file a motion requesting such review to the address above for the Office of the General Counsel.  See 38 C.F.R. 14.636(i); 14.637(d).

VA FORM
Jun 2008 	 4597	Page 2	SUPERSEDES VA FORM 4597, Oct 2007, WHICH WILL NOT BE USED


